COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTIONS
Cause number:            01-16-00224-CV
Style:                   Vozzarron, Inc. v. Harris County Appraisal District
Date motions filed*:     August 15, 2016
Type of motions:         Second Motion for Extension of Time to File Motion for Rehearing or
                         Abeyance, Request for Service from District Court or District Clerk or
                         Both and Extension of Time to File Response After Service
Party filing motions:    Appellant’s Pro Bono Counsel Rick Soliz
Document to be filed:    Proof of Payment of Fees and Response to Jurisdictional Notice

If motion to extend time:
       Original due dates:                 5/9/16 (Response) & 8/15/16 (Payment)
       Number of extensions granted:         1      Current Due Dates: 5/23/16 & 8/15/16
       Dates Requested:                    August 25, 2016 or any amount of time

Ordered that motions are:
       Granted
             If document is to be filed, document due: September 14, 2016.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On May 19, 2016, this Court granted appellant’s first extension request to file his
       response to the jurisdictional notice until May 23, 2016. On July 14, 2016, this Court
       ordered appellant to file evidence of payment of the filing and clerk’s record fees by
       August 15, 2016. Because appellant’s second extension states, among other things,
       that he timely filed a motion for new trial and notice of appeal and needs time to
       contact the district clerk for those records, this extension is granted, but no further
       extensions will be granted. See TEX. R. APP. P. 10.5(b)(1)(C). Accordingly, if
       appellant’s proof of payment and response are not filed by September 14, 2016, this
       Court will dismiss this case without further notice. See id. 5, 37.3(b), 42.3(a), (b), (c).

Judge’s signature: /s/ Laura Carter Higley
                   Acting individually
Date: August 18, 2016

November 7, 2008 Revision